Citation Nr: 0934441	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability, to include Achilles tendon.

4.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO in 
Cleveland, Ohio, denied service connection for lumbosacral 
injury, right knee condition, right ankle condition, and 
right hip condition, as well as denied nonservice-connected 
(NSC) pension benefits.  In July 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2006.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Portland, 
Oregon, which has certified this appeal to the Board. 

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  At the hearing, the Veteran 
submitted additional evidence, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
 20.1304 (2008).  

Also during the June 2009 hearing, the Veteran indicated that 
he wished to withdraw from appeal his claim for NSC pension 
benefits.  Hence, the only claims remaining on appeal are 
those set forth on the title page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  While the Veteran has complained of lumbar spine pain, 
there is no competent medical evidence that the Veteran 
currently has a lumbar spine disability.

3.  While the Veteran has complained of right knee pain, 
there is no competent medical evidence that the Veteran 
currently has a right knee disability.

4.  While the Veteran has complained of right ankle pain, 
there is no competent medical evidence that the Veteran 
currently has a right ankle disability.

5.  While the Veteran has complained of right hip pain, there 
is no competent medical evidence that the Veteran currently 
has a right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The criteria for service connection for right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.  The criteria for service connection for right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  The criteria for service connection for right hip 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The June 2005 rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  
Hence, the March 2005 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates (in the event that any claim(s) 
for service connection is/are granted).  However, the absence 
of such notice is not shown to prejudice the Veteran.  
Because the Board herein denies each claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's June 2009 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, in his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board also acknowledges the Veteran's request that he be 
scheduled for a VA examination to evaluate his claimed right 
knee and right ankle disabilities.  The Board emphasizes, 
however, that the claims are for service connection.  As 
explained below, the current record does not reflect a prima 
facie claim for service connection for any of the claimed 
disabilities.  As such, VA has no obligation to obtain any 
medical opinion commenting upon the etiology of the claimed 
disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F.3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Considering the claims for service connection for lumbar 
spine, right knee, right ankle, and right hip disabilities in 
light of the above, the Board finds that each of the claims 
must be denied on the basis of current disability.  

Service records reflect that the Veteran complained of foot 
pain, right ankle pain and pain in the muscles of the femur 
during service.  He was also placed on limited duty for what 
was then characterized as cellulitis and bursitis of the 
right knee.  Although the Veteran has asserted that he had 
injury and a right knee surgical procedure in service (see 
Transcript, pp. 6-7), he also indicated that he has received 
a negative reply in response to efforts to obtain additional 
service records.  In any event, the Veteran's assertions are 
not borne out by the remaining service records, which reflect 
no further problems.  Significantly, at separation, 
examination of the lower extremities and spine was normal, 
and no abnormality of the back, knees, ankles or hips was ere 
noted.  

Post service treatment records show that the Veteran 
complained of low back and hip pain to his private 
chiropractor starting in 1997.  In October 1999, it appears 
that the Veteran also had a complaint related to his right 
knee, although the chiropractor's note documenting the 
specific complaint is illegible.  These records reflect no 
clear diagnosis of any disability.

While VA treatment records also reflect complaints of low 
back, right leg, and right hip pain, similarly, these records 
reflect no diagnosis of any lumbar spine, right knee, right 
ankle or right hip disability.

The Board acknowledges a March 2007 VA nurse practitioner's 
statement that the Veteran has a history of arthritis of the 
lower back and right hip; however, this statement does not 
constitute competent, medical evidence of current disability.  
Rather, the nurse practitioner simply noted the Veteran's own 
reported history of arthritis.  As such, the nurse 
practitioner's statement does not constitute a medical 
opinion in support of the claim.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (a transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional).  
Importantly, there is no x-ray documentation of any arthritis 
of the low back or right hip, and no findings of such are 
reflected in any.  

The Board also notes that VA and private chiropractic records 
indicate that the Veteran reported back, hip and possibly 
knee pain.  However, pain alone, without any diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, vacated and remanded in 
part on other grounds sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Here, without competent 
evidence of any underlying pathology, the complaints of 
pain-without more-simply do not support any finding of 
current disability,.

Simply stated, no current lumbar spine, right knee, right 
ankle or right hip disability is shown in the medical 
evidence of record, and neither the Veteran nor his 
representative has presented or identified any existing 
medical evidence of any such disability.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical 
evidence does not establish, fundamentally, any currently-
claimed disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer, 3 Vet. App. at 225.  In the instant appeal, 
the claims for service connection for lumbar spine, right 
knee, right ankle, and right hip disabilities must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met for 
any of claims.

In addition to the medical evidence, the Board has considered 
the written assertions of the Veteran and his representative; 
however, none of this evidence provides a basis for allowance 
of any of the claims.  As indicated above, each claim turns 
on the medical matter of current disability (a medical 
diagnosis), a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter-such as 
whether the Veteran currently has lumbar spine, right knee, 
right ankle or right hip disabilities-and the lay assertions 
in this regard have no probative value.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Absent competent evidence of any disability for which service 
connection is sought, any discussion of medical etiology, or 
nexus to service, is unnecessary. 

Under these circumstances, the Board finds that the claims 
for service connection for lumbar spine, right knee, right 
ankle, and right hip disabilities must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports any of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right ankle disability, to include 
Achilles tendon is denied.

Service connection for a right hip disability is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


